Court of Appeals
of the State of Georgia
                                       ATLANTA,____________________
                                                May 30, 2018

The Court of Appeals hereby passes the following order:

A18A1512. LARRY BOWLING v. HOMER BRYSON.

      Prison inmate Larry Bowling filed a mandamus petition seeking credit for time
served on house arrest while awaiting trial. The respondent filed a motion to dismiss
the petition, which the trial court granted. Bowling filed this direct appeal, and the
respondent has filed a motion to dismiss the appeal for lack of jurisdiction.
      Ordinarily, judgments and orders granting or refusing to grant mandamus relief
are directly appealable.    See OCGA § 5-6-34 (a) (7).              Because Bowling is
incarcerated, however, his appeal is controlled by the Prison Litigation Reform Act
of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, “[a]ppeals of all actions
filed by prisoners shall be as provided in Code Section 5-6-35,” the discretionary
appeals statute.    “[C]ompliance with the discretionary appeals procedure is
jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
Bowling’s failure to follow the required appellate procedure deprives us of
jurisdiction over this appeal. See Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d
24) (1997). Accordingly, the respondent’s motion to dismiss is GRANTED, and this
appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/30/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.